DETAILED ACTION
	Claims 1-10 have been considered for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kwak et al. (US Publication 2006/0135229). 
	In re Claim 1, Kwak discloses a mobile terminal comprising: a first frame 100; a second frame 200 configured to slidably move with respect to the first frame in a first direction or a second direction opposite the first direction; and a driving unit configured to move the second frame and comprising: a motor 310 coupled to the first frame; a pinion gear 320 configured to be rotated by operation of the motor; a gear rack 330 extending in the first direction and coupled to the second frame, wherein the gear rack is moved in the first direction or the second direction in response to rotation of the pinion gear; a guide rail 201 coupled with the gear rack; and a guide block 101 coupled to the first frame, wherein the guide rail is engaged with the guide block and configured to pass through the guide block according to movement of the gear rack in response to the rotation of the pinion gear.  
	In re Claim 4, Kwak discloses wherein the motor 310 and the guide block 101 are disposed to adjoin an end portion of the first frame.  

	In re Claim 7, Kwak discloses wherein the guide rail 201 includes a protruding lip (See Figure 2 or alternatively 610 in Figure 7) extending along an edge of the guide rail configured to engage with an indented groove of the guide block 101 (See Figure 2, or alternatively 620 in Figure 7) to slidably secure the guide rail and guide block.  
	In re Claim 8, Kwak discloses wherein: the guide block 101 is coupled to a lateral side portion of the first frame 100 such that a first engagement portion of the guide block faces a lateral direction, the guide rail 201 is disposed such that a second engagement portion of the guide rail faces the guide block, and the gear rack 330 is positioned perpendicular to the guide rail such that teeth of the gear rack face toward a front or a rear of the mobile terminal (i.e. block 101 is inserted into guide rail 201 such that edges of block slide on edges of rail, the edges of rail are extended in a direction perpendicular to the direction of the gear rack 330).  
	In re Claim 9, Kwak discloses wherein the guide block 101 includes a bearing (See Figure 2) arranged to adjoin the guide rail 201.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Publication 2006/0135229) in view of Fan et al. (EP 3525433 B1) (from applicant’s IDS).
In re Claims 2 and 3, Kwak discloses the limitations as noted above, but does not explicitly disclose a pair of driving units spaced apart.  However, providing such is not new.  For example, Fan discloses a pair of driving units 643 that are symmetrical and push/pull a first frame 101 relative a second frame 1.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of the application to have provided dual driving units, like that disclosed in Fan, with the apparatus as otherwise disclosed in Kwak so as to provide more stability and power in the opening/closing motion of the apparatus. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Publication 2006/0135229) taken alone. 
In re Claim 5, Kwak discloses the limitations as noted above, but does not explicitly disclose overlapping components.  However, merely changing the location of the gear rack, guide rail and guide block, all of which are otherwise disclosed in Kwak, to a different location would have been obvious to a person having ordinary skill in the art of portable electronics at the time of the filing of the application as doing so has been held to be obvious to a person of ordinary skill as a mere rearrangement of parts.  MPEP §2144.04 (VI).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US Publication 2006/0135229) in view of Yang (US Publication 2020/0033913).
In re Claim 10, Kwak discloses the limitations as noted above, but does not explicitly disclose a flexible display.  However, providing such is not new in the art.  For example, Yang discloses a slide frame (See Figure 2) configured to slidably move in the first direction or the second direction with respect to a second frame 220; and a flexible display unit 100 including a first region coupled to the first frame, a second region coupled to the slide frame, and a third region arranged between the first region and the second region and curved around the second frame.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of the application to have provided a flexible display, like that disclosed in Yang, with the apparatus as otherwise disclosed in Kwak so as to provide a flexible display that may be extendable to increase the size of the usable portions of the display screen (i.e. to improve the user experience).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841